Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered August 19, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant has violated his parole and his whereabouts are unknown. Since he is not available to obey the mandate of this court, his appeal is dismissed (see, People v Barnes, 143 AD2d 837; People v Southerland, 136 AD2d 662). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.